Citation Nr: 0948147	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from November 1952 to 
November 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In December 2008, the Veteran testified during a hearing 
before RO personnel: a transcript of that hearing is 
associated with the claims file.  

In November 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By an October 2004 decision, the RO denied service 
connection for a left elbow disorder.  It was held that the 
evidence did not show evidence of a left elbow disorder 
during service or evidence linking a current disability to an 
incident or injury during service.  The Veteran was notified 
of the decision but did not initiate an appeal.

3.  Additional evidence associated with the claims file since 
the RO's October 2004 denial is cumulative or redundant of 
evidence previously of record, or does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left elbow disorder, or raise a 
reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The RO's October 2004 rating decision denying service 
connection for a left elbow disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for a 
left elbow disorder are not met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an August 2006 pre-rating letter notified the 
Veteran that to reopen his previously denied claim for 
service connection for a left elbow disorder, VA had to 
receive new and material evidence, and this letter further 
defined what constituted new and material evidence specific 
to the reason his claims were previously denied.  The letter 
also provided the Veteran with notice of the evidence and 
information needed to substantiate the underlying claim for 
service connection.  Thus, the guidance of Kent v. Nicholson, 
20 Vet. App. 1 (2006) has been satisfied by this letter.  In 
a May 2007 letter, attached to the corresponding statement of 
the case, the Veteran was provided with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman (cited above).

After issuance of the above letters, and proving the Veteran 
and his representative additional opportunity to respond, the 
RO readjudicated the issue on appeal in a July 2008 and a 
July 2009 supplemental statement of the case.  Hence, the 
Veteran is not shown to be prejudiced by the timing of VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records (STRs), private medical records and VA 
examination reports.  In addition, the RO attempted to obtain 
outstanding STRs as identified by the Veteran; however, 
negative responses were received from the National Personnel 
Records Center in May 2008 and again in May 2009.  Also of 
record and considered in connection with the appeal is the 
transcript of the December 2008 hearing before RO personnel 
and the November 2009 Board hearing, as well as various 
written statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran's claim for service connection for a left elbow 
disorder was previously considered and denied in an October 
2004 rating decision.  The RO found no evidence of a left 
elbow disorder during service or evidence linking a current 
disability to an incident or injury during service.  The 
evidence of record at that time included the Veteran's 
service treatment records, to include a June 1954 orthopedic 
record from the U.S. Naval hospital in Portsmouth, Virginia, 
showing that the Veteran was treated for an injury to his 
right elbow, from boot camp with pain since that time.  
However, there was no indication that the Veteran injured his 
left elbow.  His November 1955 separation examination was 
negative for complaints, findings or diagnosis of a left 
elbow disorder.  Also of record was a May 1956 VA examination 
report showing that the Veteran complained of right elbow 
pain.  He was diagnosed with tendonitis, right elbow, mild.  
The Veteran is service-connected for a right elbow 
disability.  A July 2004 private medical record from J.S. 
Talsania, M.D. reflects that the Veteran was status post left 
carpal tunnel release with index trigger release.  The 
Veteran was noted to have a history of cubital tunnel, which 
the Veteran stated went back to an injury when he was in the 
Marines and injured his elbow.  

Although the Veteran was notified of the RO's October 2004 
decision, he not initiate an appeal; hence, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In July 2006, the Veteran submitted his request to reopen the 
claim for service connection for a left elbow disorder. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a Veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the evidence added to the record since the 
final, unappealed October 2004 rating action includes 
additional private medical records from Dr. T. showing that 
the Veteran was treated for left carpal tunnel with 
tenosynovitis, private chiropractic records showing treatment 
for back and pelvic disorders, and a September 2006 letter 
from G. M. H., M.D., in which the doctor noted the Veteran's 
reported history of injuring his left elbow in basis 
training.  He provided no findings of abnormality or 
etiology.  Also added to the record are the transcripts of 
the December 2008 RO hearing and the November 2009 Board 
hearing, as well as additional statements from the Veteran 
and his representative. 

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" in that it does not provide 
any competent evidence or opinion that the Veteran's current 
left elbow disorder is related to service, the central 
question underlying the claim for service connection.  Hence, 
the new medical evidence does not raise a reasonable 
possibility of substantiating the Veteran's claim, and 
therefore, does not provide a basis for reopening the claim.

As to the Veteran's testimony and assertions that he has a 
left elbow disorder related to service, the Board finds they 
are not material as such lay opinions are not probative as to 
the question of causation or diagnosis.  The law provides 
that, with respect to questions involving diagnosis or 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Moreover, 
the testimony essentially reiterates contentions advanced 
prior to the last final denial of the claims.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a left elbow disorder has not been received.  
As such, the RO's October 2004 rating decision remains final, 
and the appeal must be denied.  As the Veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).





	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for a left 
elbow disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


